 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Bryon Stafford, Individually and on                  Case No.: 17-cv-1340-AJB-JLB
     Behalf of All Others Similarly Situated,
12
                                         Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                        MOTION TO FILE DOCUMENTS
     v.                                                   UNDER SEAL (Doc. No. 79)
14
     Rite Aid Corporation,
15
                                        Defendant.
16
17         Before the Court is Rite Aid’s motion to file documents under seal in support of their
18   motion to compel arbitration. (Doc. No. 79.) Defendants seek to keep parts of their motion
19   under seal that reveal Plaintiff’s personal health information or private contractual
20   information between Rite and third-party payors regarding claims. (Doc. No. 79 at 2–3.)
21   Because Rite Aid overcomes the strong presumption to public access and shows
22   compelling reasons for sealing, the Court GRANTS Rite Aid’s motion.
23                                 I.      LEGAL STANDARDS
24         “[T]he courts of this country recognize a general right to inspect and copy public
25   records and documents, including judicial records and documents.” Nixon v. Warner
26   Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
27   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
28   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz v.
                                                      1

                                                                                  17-cv-1340-AJB-JLB
 1   State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption of
 2   access is ‘based on the need for federal courts, although independent—indeed, particularly
 3   because they are independent—to have a measure of accountability and for the public to
 4   have confidence in the administration of justice.’ ” Ctr. for Auto Safety v. Chrysler Grp.,
 5   LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d 1044,
 6   1048 (2d Cir. 1995)). A party seeking to seal a judicial record bears the burden of
 7   overcoming the strong presumption of access. Foltz, 331 F.3d at 1135. The showing
 8   required to meet this burden depends upon whether the documents to be sealed relate to a
 9   motion that is “more than tangentially related to the merits of the case.” Ctr. for Auto Safety,
10   809 F.3d at 1102. When the underlying motion is more than tangentially related to the
11   merits, the “compelling reasons” standard applies. Id. at 1096–98. When the underlying
12   motion does not surpass the tangential relevance threshold, the “good cause” standard
13   applies. Id.
14                                       II.    DISCUSSION
15         The first category of information Rite Aid seeks to keep sealed is Plaintiff’s
16   protected health information and other personal information. Leave to file personal and
17   confidential identification information under seal is properly granted because it “could
18   become a vehicle for improper purposes.” McMillan v. Chaker, 2017 WL 4417686, at *2
19   (S.D. Cal. 2017) (quoting Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1179
20   (9th Cir. 2006)). Indeed, Federal Rule of Civil Procedure 5.2 requires redaction of such
21   information from public filings. Here, the information Rite Aid seeks to redact matches the
22   personal and confidential information contemplated by these rules. Accordingly, the Court
23   GRANTS its sealing.
24         The second category of information Rite Aid seeks to keep sealed is information
25   between Rite Aid and its third-party payor parties which is subject to confidentiality
26   provisions. Confidential contracts are properly sealed where disclosure “might harm [the]
27   litigants’ competitive standing.” See Golden Boy Promotions, Inc. v. Top Rank, Inc., No.
28   2:10-cv-01619-RLH-RJJ, 2011 WL 686362, at *2 (D. Nev. Feb. 17, 2011). Such harm
                                                    2

                                                                                    17-cv-1340-AJB-JLB
 1   includes the divulgence of “trade secret information regarding [the] claim administration
 2   process which could be used by business competitors to circumvent the considerable time
 3   and resources necessary to develop such guidelines” and gain other unfair advantages
 4   through knowledge of such matters as the “internal decision-making process,” the
 5   “approach to claim administration” and “pricing structure” that would otherwise remain
 6   confidential. Watts v. Metropolitan Life Insurance Company, No. 09cv829 WQH (WVG),
 7   2010 WL 11508844, at *3 (S.D. Cal. Oct. 7, 2010). The secretive nature of such
 8   information and the resulting harm is further evidenced by the inclusion of a
 9   “confidentiality provision” in such contracts. Golden Boy Promotions, 2011 WL 686362,
10   at *2; see also In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,No.
11   11md2258 AJB (MDD), 2015 WL 13653885, at *1 (S.D. Cal. Jan. 20, 2015) (permitting
12   sealing records where the records were “subject to a contractual duty of confidentiality”).
13   In such cases, “compelling reasons outweigh the public’s interest in disclosure” justifying
14   filing the contracts under seal. Watts, 2010 WL 11508844, at *4.
15         Upon review, the Court agrees the information is the type that ought to be sealed and
16   GRANTS Rite Aid’s motion to seal it.
17                                    III.   CONCLUSION
18         For the foregoing reasons, the Court GRANTS Rite Aid’s motion to seal.
19   (Doc. No. 79.)
20         IT IS SO ORDERED.
21   Dated: August 14, 2019
22
23
24
25
26
27
28
                                                  3

                                                                                17-cv-1340-AJB-JLB
